Citation Nr: 1315588	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  07-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected glaucoma, left eye, residual of left eye injury with bilateral conjunctivitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the RO.  

The Board remanded the case to the RO in April 2012 for additional development of the record.

The Veteran testified from the RO at a videoconference hearing held before the undersigned Veterans Law Judge in March 2012.

A review of the Virtual VA paperless claims processing system reveals that there are VA treatment records dating from November 2011 to April 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, it is again necessary to remand this appeal, because the development requested pursuant to April 2012 remand has not been completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).

The April 2012 remand was issued because the Board found that VA and private treatment records needed to be obtained and associated with the file.  Additionally, the RO was instructed to perform a new VA examination to ascertain the nature and severity of his service-connected eye disability, to include performing all special studies deemed necessary, and also describe all current symptomatology of the disability.  

Specifically, in the remand's action paragraphs, the Board directed the RO to ascertain the missing results from two previous VA examinations - April 2007 and December 2009 - prior to the new VA examination, to include the field vision testing charts, and associate them with the file.  The examiner was instructed to determine the loss in visual field and prepare a current field vision testing chart.  

To date, this action item has not been completed, and it is material to the claim for an increased rating.  Field vision results that will identify the Veteran's loss in visual field in 2007 and 2009 are critical in assisting the Board with adjudication of this claim, particularly when considering the relevant appeal period.  Hence, another remand is necessary to obtain the testing results.

Accordingly, as VA medical records are constructively of record and must be obtained, the RO should associate the missing results from the April 2007 and December 2009 VA examinations with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO/AMC of the responsibility to ensure full VCAA compliance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should refer to the April 2012 Board remand in that, prior to consulting with any VA examiner, the missing results from two previous VA examinations - April 2007 and December 2009 - to include the field vision testing charts should be obtained and associated with the claims folders.  Then, contact the VA examiner who conducted the January 2013 VA examination, if possible (or if not available, another appropriate VA specialist).  The VA examiner should review the missing results from the 2007 and 2009 VA examinations in determining the loss in visual field.

If the missing results from the 2007 and 2009 VA examinations cannot be found upon a diligent search, VA should details its search attempts in the claims folder.

2.  After completing all indicated development, as well as with any other notice and development action required by law, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



